STORY, Circuit Justice.
The construction of the terms of this note, is matter of law; and I am of opinion, that the terms “factory prices,” in this note must be understood according to their common meaning, that is, the prices at which goods may be bought at the factories, in contradistinction to prices of goods bought in the market after they have passed into the hands of third- persons or- shopkeepers. If it had appeared in evidence that the terms had acquired a uniform technical sense, universally known and understood in the community, and brought home to the knowledge of the parties to this note, it might have been proper to construe the terms with reference to such universal usage. But no such usage is proved; and it would be strange indeed, if persons now contracting, should have reference to prices established twenty years ago, and not now referred to in practice in eases of real purchases and sales, to fix the terms of their bargains. In the present case, there is a still stronger reason for construing this note according to the plain sense of the terms, because some of the enumerated articles are proved never to have had any “old ticket prices” annexed to them. The terms “factory prices,” must, therefore, have been used in the common sense, the only sense in which they could apply to all of them, and the parties manifestly intended to apply them to all.
The jury found a verdict for the defendants on the other point.